Citation Nr: 0715615	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1943 until 
August 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated June 2002, rendered 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran is currently service connected for burn 
residuals of the right hand rated as 40 percent disabling, 
burn residuals of the face and ears rated as 30 percent 
disabling, bilateral conjunctivitis rated as 10 percent 
disabling, eye condition rated as 10 percent disabling, burn 
residuals of the left hand rated as non-compensable, and 
scars of the right forearm and thigh rated as non-
compensable.  These evaluations meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability. 

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a  living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a  
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a  
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15. 
 
The veteran is presently service connected for burn residuals 
of the right hand rated as 40 percent disabling, burn 
residuals of the face and ears rated as 30 percent disabling, 
bilateral conjunctivitis rated as 10 percent disabling, eye 
condition rated as 10 percent disabling, burn residuals of 
the left hand rated as non-compensable, and scars of the 
right forearm and thigh rated as non-compensable.  His 
combined disability rating is 70 percent.  See 38 C.F.R.  § 
4.25.  Thus, he meets the minimum schedular requirements for 
a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must 
still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the veteran's service-
connected disabilities alone prevent him from engaging in 
substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty  
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   

In the March 2002 claim, the veteran noted that he had three 
years of college and that his disabilities have affected his 
employment since 1988.  In June 2006, the Board remanded the 
case for a VA medical opinion.  In November 2006, the veteran 
underwent a VA examination.  During the exam, the veteran 
complained of weakness in his right hand which he experiences 
after hammering and that he has not been able to play sports 
since his military service because of his hands.  The veteran 
stated that he could perform all activities of daily living.  
He noted that he went into business with his brother selling 
plumbing supplies and that he stayed in the back of the store 
because of his appearance.  He stayed in this business until 
he retired in the 1980's.  The examiner noted that the 
veteran had two years of training in accounting from college.  
The examiner reviewed the claim's file and stated that his 
service-connected disabilities do not render him unable to 
secure or follow substantial and gainful employment.  The 
examiner added that the veteran was able to stay in the same 
business for many years since he was discharged from service.

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted, the sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not  whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 
Vet. App. at 363.  
 
Therefore, the Board concludes that a total disability rating 
for compensation  purposes based on individual 
unemployability is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (June 2002, Jan. 2005, July 2006).  In July 
2006, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


